Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 3/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with regard the amendment have been fully considered but they are moot because all the amendment claim features are rejected in this office action.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chanemougame (US 10510620).

Regarding claim 9. Fig 17 of Chanemougame discloses A semiconductor device, comprising: 
a first plurality of channel members 126 (in 200) stacked vertically; 
a second plurality of channel members 126 (in 202) stacked vertically; 

a first gate dielectric layer 172, and a first electrode layer 196 over the first gate dielectric layer; 
a second gate structure 172/170/196 (in 202) disposed over and wrapping around each of the second plurality of channel members, the second gate structure comprising: 
a second gate dielectric layer 172, and a second electrode layer 170/196 over the second gate dielectric layer; 
a first metal layer 204 (above 200) disposed over the first gate structure; 
a second metal layer 204 (above 202) disposed over the second gate structure; and 
a gate isolation structure 208/210 extending between the first gate structure and the second gate structure as well as between the first metal layer and the second metal layer, 

    PNG
    media_image1.png
    570
    339
    media_image1.png
    Greyscale
wherein the gate isolation structure comprises a lower portion 210 (same as 176 in Fig 16) disposed between the first plurality of channel members and the second plurality of channel members (see also the annotated Fig 16), 
wherein the lower portion of the gate isolation structure is direct contact with the first electrode layer and the second electrode layer (the 210 is direct contact with left side 196 and right side 196 and right side 170; Fig 16: see the 176 which is the same as 210 in Fig 17).

Regarding claim 10. Chanemougame discloses The semiconductor device of claim 9, wherein a portion of the first metal layer overhangs the first gate structure (Fig 17), wherein a portion of the second metal layer overhangs the second gate structure (Fig 17).

Regarding claim 12. Chanemougame discloses The semiconductor device of claim 9, wherein the first plurality of channel members 120N/122 are disposed over a first base portion (see Fig 1: the unlabeled portion between left 114 and right 114 but above 112) arising from a substrate 112, wherein the second plurality of channel members 120P/122 are disposed over a second base portion (see Fig 1: the unlabeled portion between left 114 and right 114 but above 112) arising from the substrate, wherein a portion of the gate isolation structure extends into an isolation feature 114 (between 200 and 202; see also Fig 1 for label of 114) disposed between the first base portion and the second base portion (Fig 17).

Allowable Subject Matter
Claims 1-8 and 15-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first dielectric fin adjacent the first gate structure, wherein the first gate structure is disposed between the first dielectric fin and 

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first dielectric fin, a second dielectric fin, and a third dielectric fin, a first gate structure disposed between the first dielectric fin and the second dielectric fin, and a  second gate structure disposed between the second dielectric fin and the third dielectric fin; selectively removing the second dielectric fin to form an isolation trench; and depositing a dielectric material in the isolation trench to form a gate isolation structure”.

Claims 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the lower portion undercuts at least one of the first metal layer and the second metal layer”.

Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first gate structure is disposed between the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826